Citation Nr: 0814508	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-38 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine (low 
back) disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cervical spine 
(neck) disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June to 
September 1990, and from October 1991 to September 1995.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2008, the veteran and his spouse testified before 
the undersigned Veterans Law Judge via videoconference.  A 
copy of the hearing transcript is of record and has been 
reviewed.


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service and 
lumbar spine pathology not identified until 2003.  The 
veteran's current low back disorder is not relate to his 
active military service. 

2.  Chronic headaches were not shown in service and chronic 
headaches were not identified until 2003.  The veteran's 
current headache disorder is not related to his active 
military service.    

3.  A chronic neck disorder was not shown in service and 
chronic cervical spine pathology not identified until 2003.  
The veteran's current neck disorder is not related to his 
active military service. 


CONCLUSIONS OF LAW

1.  A lumbar spine (low back) disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3.  A cervical spine (neck) disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, the veteran is seeking service connection for a lumbar 
spine, headache, and cervical spine disorders.  As the claims 
are all decided on the same legal basis, they will be 
discussed together.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2007).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The medical evidence of record reflects that the veteran has 
been diagnosed with lumbar strain, tension headaches, and 
cervical strain.  He has related these disorders to an in-
service motor vehicle accident.  

Service medical records show a history of a motor vehicle 
accident in July 1993.  Significantly, however, those records 
and the remaining service medical records are negative for 
lumbar complaints.  Further, a November 1993 neurology 
consultation report reflects evidence of tenderness of the C2 
spine and C2-3 facets, however, a chronic cervical spine 
disorder was not diagnosed at that time, or at any other time 
during service.  Therefore, the Board finds that there was no 
evidence of chronic lumbar or cervical spine disorders shown 
in service.

However, the veteran did report headaches beginning in August 
1993.  The clinical assessment was post-traumatic cephalgia.  
A neurology consultation was completed later in the month and 
the impression was post-traumatic mixed migraine, tension 
headaches.  In October 1993, the clinical assessment was 
post-concussion headaches.  In November 1993, he was 
diagnosed with "rule out migraines," and a neurology 
consultation report dated on the same day reflected a 
diagnosis of post-concussion headaches.  In January 1994, the 
diagnosis was "? migraine headache."

This January 1994 notation is the last regarding headaches, 
although the veteran sought treatment for multiple other 
medical complaints and was not separated from service until 
September 1995.  There is no separation examination but given 
the approximately 20 months from the last notation regarding 
headaches and discharge, it is reasonable to conclude that 
there was no chronic headache disorder shown in service.

Post-service medical records reflect that the veteran filed 
claims for other issues and underwent a VA examination in 
November 1995.  At that time, he was diagnosed with post-
traumatic arthralgia of the cervical spine and status-post 
brain concussion with residual migraines.  However, there was 
no apparent follow-up treatment or complaints regarding the 
cervical spine or headaches.  

In August 2003, he sought private chiropractic treatment for 
intermittent neck, right shoulder, and low back pain since 
1993, which had been exacerbated by a work-related injury in 
March 2003.  He also complained of severe to moderate 
headaches, which had been determined to be stress-related 
tension headaches.  He was noted to be responding well to 
chiropractic manipulation.  Shortly thereafter (September 
2003), he filed the current claims.

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1995) and evidence of 
chronic disorders related to the low back, headaches, or 
cervical spine (2003).  Although the veteran reported 
headaches and neck problems within months of discharge, these 
appeared to be isolated incidents.  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition, the Board has considered the veteran's 
statements and sworn testimony, as well as the testimony of 
his wife, asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued symptoms since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, the service medical 
records were absent of any complaints for nearly two years 
prior to discharge.  Moreover, the post-service evidence does 
not reflect treatment related to the disorders for 
approximately eight years following active service.  
Therefore, the Board finds that the contentions of on-going 
symptomatology since service of less probative value on the 
issue of continuity.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In a January 2004 VA examination, the veteran 
complained of low back and neck pain related to the in-
service motor vehicle accident.  He further reported 
headaches for the past year and also associated them with the 
in-service accident.  After a physical examination, the 
diagnoses included lumbar spine strain, chronic headaches, 
and cervical spine strain.  

However, the January 2004 VA examiner was unable to relate 
the veteran's lumbar spine, headache, or cervical spine 
disorders to his in-service motor vehicle accident without 
resorting to speculation.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Significantly, the veteran has not 
submitted a medical opinion supporting his claim.

The Board has also considered the veteran's statements and 
sworn testimony, and those of his wife, asserting a 
relationship between his currently-diagnosed low back, 
headache, and cervical spine disorders and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board also observes that the veteran's spouse is a 
nursing assistant, however there is no indication that she 
has expertise in orthopedics or neurology.  Thus, the Board 
finds that she is essentially untrained in these areas and is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported 
speculation with regard to medical issues.  See Black v. 
Brown, 10 Vet. App. 297 (1997) (an opinion may be reduced in 
probative value even where the statement comes from someone 
with medical training, if the medical issue requires special 
medical knowledge); see also Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claims for a lumbar spine 
disorder, headaches, and a cervical spine disorder.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained VA 
clinical records.  Further, he submitted private treatment 
records.  And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Next, a specific medical opinion 
pertinent to the issues on appeal was obtained in January 
2004.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a lumbar spine (low 
back) disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a cervical spine (neck) 
disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


